Per Curiam:

This proceeding in error is based upon a transcript of the record of the district court. The certificate of the clerk is in the following form:
“I, E. F. Nelson, clerk of the district court in and for said county, do hereby certify that the foregoing is a full, true and correct transcript of the record in the above entitled cause, from the rendition of judgment until the overruling of the motion to revive the same, and the sustaining.of the motion to quash and set aside the service of notice thereof.”
So far as this certificate is concerned, the record of the district court may disclose proceedings subsequent to the ruling upon the motion to quash, curing any error previously made. For the want of a positive certificate that the transcript attached to the petition in error is a full, true and correct transcript of the record of the district court, the proceeding in error is dismissed